Citation Nr: 0010963	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  97-33 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for laminal defect 
of L-5, with spondylolisthesis, currently evaluated as 40 
percent disabling.

2.  Entitlement to service connection for disc herniation of 
L3-4, and L4-5, claimed as secondary to the service connected 
laminal defect of L-5.

3.  Entitlement to service connection for disability of T10-
11.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1980.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  That rating decision 
confirmed and continued a 40 percent rating for laminal 
defect L5 with spondylolisthesis and limitation of motion, 
which had been in effect since May 1991.

In February 1999, the Board remanded the case for additional 
development.  Subsequently, an August 1999 rating action 
continued the prior denial.


REMAND

The veteran was originally service-connected for laminal 
defect of the fifth lumbar vertebra (L5) with 
spondylolisthesis based in part on service medical records 
showing X-ray evidence of spondylolisthesis of L5.  He was 
initially rated at 10 percent for slight limitation of motion 
in a February 1981 decision, which was increased to 20 
percent in an October 1982 rating decision for moderate 
limitation of motion, and finally 40 percent in a December 
1991 rating decision based on severe limitation of motion.  
The veteran, in part, contends that his service- connected 
laminal defect of the fifth lumbar vertebra (L5) with 
spondylolisthesis is more severe than currently evaluated. 

The veteran's medical history is complicated by an 
intervening injury to his back. In February 1995, he fell 
backward off a chair at work, sustaining an injury to his 
lower back. Subsequent treatment records showed a herniated 
L3-4 disk.  The veteran thereafter filed a claim for an 
increased rating claiming that his back disability should be 
rated using the diagnostic code for degenerative disc 
disease.  An October 1996 Board decision confirmed and 
continued the veteran's 40 percent rating for limitation of 
motion.  The veteran filed another claim for an increase in 
his rating in August 1997.

As noted in the previous remand, the veteran raised 
additional issues in statements dated in October 1997 and 
January 1998.  The former indicated a claim for service 
connection for herniated discs at L3 and 4, and L4 and 5 
secondary to his service-connected disability.  The latter 
indicated that he would like service connection for T10-11 
disc with posterior right lateral disc herniation and 
posterior bony spur formation.  The previous remand referred 
these issues to the RO for initial adjudication.  The August 
1999 rating decision, in part, denied both claims.  In 
September 1999, the veteran submitted a notice of 
disagreement with that decision.  That notice of disagreement 
specifically addressed the two service connection issues.  

In such cases, there is authority determining that the 
appellate process has commenced and that the appellant is 
entitled to a statement of the case on the issue.  See Pond 
v. West, 12 Vet. App. 341 (1999); Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

In this case, while the Board does not have jurisdiction to 
decide the issues under the aforementioned guidance, the 
issues of entitlement to service connection for disc 
herniation of L3-4, and L4-5, claimed as secondary to the 
service connected laminal defect of L-5, and entitlement to 
service connection for disability of T10-11 are to be 
remanded to the RO for additional action.

The Board is unable to properly consider the claim for an 
increased evaluation for his service- connected laminal 
defect of the fifth lumbar vertebra (L5) with 
spondylolisthesis, until the above action is completed, since 
the rating of the service connected disability necessarily 
must depend on whether the additional back pathology is or is 
not service-connected.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should, in accordance with 
applicable procedures, consider whether 
the veteran merits service connection for 
disc herniation of L3-4, and L4-5, 
claimed as secondary to the service 
connected laminal defect of L-5, and 
entitlement to service connection for 
disability of T10-11.  If either benefit 
is not granted, the RO should issue a 
statement of the case addressing the 
issues and provide the appropriate laws 
and regulations.

2.  The RO should, with the promulgation 
of the statement of the case, inform the 
veteran that to complete the appellate 
process he should complete a timely VA 
Form 9, Substantive Appeal, and forward 
it to the RO.

Thereafter, the case should be returned to the Board for 
appellate review.  No action is required of the appellant 
until he is notified.  No opinion as to the outcome in this 
case is intimated by the action taken herein.

The issue of entitlement to an evaluation in excess of 40 
percent for laminal defect of L-5, with spondylolisthesis, is 
deferred pending the above development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 5 -


